Citation Nr: 9905159	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel





INTRODUCTION

The veteran had active duty from July 1940 to December 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO redefined the veteran's service-connected 
psychiatric disorder as post-traumatic stress disorder (PTSD) 
with depression and denied entitlement to a disability rating 
in excess of 50 percent for the disorder.  The RO also denied 
entitlement to a disability rating in excess of 30 percent 
for bronchial asthma and denied entitlement to a total 
disability rating based on individual unemployability.

In his March 1994 notice of disagreement the veteran 
expressed disagreement with the January 1994 decision denying 
his claim of unemployability, and in April 1994 a statement 
of the case was provided to him on the issue of a total 
disability rating based on individual unemployability.  
During an April 1994 hearing he presented evidence pertaining 
to his unemployability and the ratings assigned for the 
respiratory and psychiatric disorders, but he did not state 
that he disagreed with the assigned ratings.  The contents of 
his April 1994 substantive appeal consisted of a reference to 
the personal hearing.  It is unclear from the record whether 
the veteran intended to appeal the ratings assigned for the 
respiratory and psychiatric disorders.  

In a July 1998 rating decision, the RO again denied 
entitlement to a disability rating in excess of 50 percent 
for PTSD.  In his January 1999 written arguments the 
veteran's representative claimed that the veteran is entitled 
to a 100 percent schedular rating for PTSD.  





The issues of entitlement to schedular ratings in excess of 
50 percent for PTSD with depression and in excess of 
30 percent for bronchial asthma are being remanded to the RO 
for clarification of the veteran's intent and are addressed 
in the remand portion of this decision.  See Myers v. 
Derwinski, 1 Vet. App. 127 (1991) (the Board must review all 
issues which are reasonably raised from a liberal reading of 
the veteran's substantive appeal); but see Slater v. Brown, 
9 Vet. App. 240, 244 (1996) (in order to initiate the 
appellate process, the language of the notice of disagreement 
must sufficiently encompass the issue).

In a June 1997 rating decision the RO denied entitlement to a 
temporary total disability rating in accordance with 
38 C.F.R. § 4.29 on the basis that the veteran's 
hospitalization from April to June 1997, which was for major 
depression, was not for a service-connected disability.  In 
July 1997 the veteran submitted a notice of disagreement with 
that decision, but he has not been provided a statement of 
the case pertaining to that issue.  See Slater, 9 Vet. App. 
at 244 (the filing of a notice of disagreement initiates the 
appellate process).  

The issue of entitlement to a temporary total disability 
rating in accordance with 38 C.F.R. § 4.29 for the 
hospitalization from April to June 1997 will also be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2. The veteran completed nine years of schooling, has no 
vocational training, and has been unemployed since at least 
1992.


3.  The veteran's service-connected disabilities include 
PTSD, rated as 50 percent disabling; bronchial asthma with 
emphysema, rated as 30 percent disabling; a hemorrhoidectomy, 
rated as 10 percent disabling; and the residuals of a gunshot 
wound to the right foot, rated as noncompensable.

4.  The manifestations of the veteran's service-connected 
disorders are productive of total disability and are 
sufficient to render the average person, regardless of age, 
unable to follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records show that he was separated from 
service in December 1945 due to bronchial asthma.  In a 
February 1946 rating decision the RO granted service 
connection for asthma and assigned a 30 percent rating for 
the disorder.  The 30 percent rating remained in effect until 
October 1956, at which time it was reduced to 10 percent as 
the result of a VA medical examination showing that the 
veteran had only two or three attacks of asthma per year.  In 
September 1961 the rating was increased from 10 to 30 percent 
based on an August 1961 VA examination showing that he took 
medication twice daily.  In addition, the description of the 
respiratory disability was re-characterized as bronchial 
asthma with emphysema.  The 30 percent rating for the 
respiratory disorder has been in effect since August 1961.

In a May 1951 rating decision the RO granted service 
connection for hemorrhoids, cured by hemorrhoidectomy, and 
assigned a noncompensable rating for the disorder.  The 
noncompensable rating remained in effect until January 1990, 
at which time the RO increased the rating from zero to 
10 percent.  The increase was based on the veteran's 
testimony at a December 1989 hearing indicating that he had 
symptomatic hemorrhoids with daily rectal bleeding.

VA treatment records beginning in February 1990 show that the 
veteran received ongoing treatment for asthmatic bronchitis, 
including steroid treatment, and that he complained regularly 
of difficulty sleeping due to shortness of breath.  In May 
1991 he was seen on an "urgent" basis due to depression 
with suicidal ideation.  At that time he reported having 
"terrible dreams," which had gotten worse over the previous 
three to four weeks.  He also reported working part-time 
delivering pizza.  At that time his symptoms were assessed as 
reactive depression, to rule out major depression, and he was 
provided medication.

An additional May 1991 treatment record indicates that the 
veteran demonstrated the symptoms of PTSD, including 
remoteness from others, startle reflex, and intrusive 
memories of his combat service during World War II.  In June 
1991 he was described as quite depressed and in episodic 
despair due to nightmares about the war, and reported getting 
only three hours of sleep each night.  The therapist noted 
that the veteran's depression was related to PTSD, as well as 
involutional factors, with nightly nightmares, daily 
flashbacks, severe sleep disturbance, weight loss, 
withdrawal, loss of energy, hopelessness, helplessness, and 
suicidal ideation and impulses.  The therapist also noted 
that the veteran had not responded to the medication that had 
been provided, and alternative medication was prescribed.

The report of a January 1992 VA psychiatric examination shows 
that the veteran reported having experienced a number of 
traumas as the result of participating in combat in the South 
Pacific during World War II, which was corroborated by his 
service records, including the occupation of Guadalcanal and 
the assaults on Bougainville, Iwo Jima, and Saipan.  

The veteran also reported suffering from intermittent 
depression and anxiety since his separation from service, 
having been hospitalized in 1947 and having received 
electroconvulsive shock therapy.  He stated that in recent 
years he had great difficulty sleeping due to gruesome, 
frightening dreams about the war, and that he developed 
particularly severe flashbacks and an increase in depression 
and crying spells during the Persian Gulf War.  The mental 
status examination revealed that his mood was depressed, 
affect was constricted, memory was poor, thinking was slow, 
and ability to reason was limited.  As the result of the 
examination the examiner provided diagnoses of PTSD, chronic 
and delayed, and mild senile dementia.  

In a March 1992 rating decision the RO granted service 
connection for PTSD and rated the disorder as 30 percent 
disabling.  In June 1992 the veteran expressed disagreement 
with the assigned rating, claiming that the disability 
warranted a 50 percent rating.  

An April 1992 VA hospital summary shows that the veteran was 
hospitalized for the treatment of recurrent major depression 
and PTSD, described as moderate to severe.  On admission he 
complained of feeling hopeless and helpless, sleep 
disturbances, and suicidal ideations with a suicide attempt 
four to five years previously.  At that time he reported 
having retired from his employment operating a cab company in 
1987.  

During the hospitalization the veteran's medication was 
adjusted and he again underwent electroconvulsive shock 
therapy, with improvement in his symptoms.  He was discharged 
from the hospital with a Global Assessment of Functioning 
(GAF) score of 55.  See Richard v. Brown, 9 Vet. App. 266 
(1996) (defining the GAF score as a hypothetical continuum of 
mental health/illness as shown in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (DSM)).

In a July 1992 rating decision the RO increased the 
disability rating for PTSD from 30 to 50 percent effective in 
June 1991.

The veteran claimed entitlement to a total disability rating 
based on individual unemployability in September 1992.  At 
that time he stated that he had terminated his full-time 
employment in 1987, that he had worked delivering pizzas from 
1984 to 1987, that he had completed one year of high school, 
and that he had no additional education or vocational 
training.

VA treatment records show that the veteran continued to 
receive outpatient psychiatric therapy following his 
discharge from the hospital in April 1992 and ongoing 
treatment for his respiratory symptoms.  In May 1992 he 
reported having nightmares every night that awakened him, and 
the therapist noted that he struggled severely with the 
nightmares and a sense of restlessness during the day.  The 
therapist also noted that his mood had improved following the 
electroconvulsive shock therapy.

In July 1992 the veteran complained of increasing anxiety, 
and in August 1992 he reported a reduction in his symptoms, 
with the exception of nightmares.  He reported having vivid 
nightmares pertaining to his combat experiences once or twice 
a week, from which he awoke with a very intense sense of 
anxiety that lasted through the day following the nightmare, 
and feelings of depression that lasted for two to three days.  
He stated that the nightmares also prevented him from 
returning to sleep.  

In November 1992 the therapist characterized the veteran's 
symptoms as mild and stable.  He was noted to be depressed in 
December 1992, with a sense of hopelessness and no desire to 
continue living.  In January 1993 the therapist noted that 
his episodic suicidal ideation continued.  His symptoms were 
noted to be unchanged in February 1993, and included a 
negative attitude toward life and his current circumstances.

The report of an April 1993 VA psychiatric examination 
indicates that the veteran reported not having suicidal 
thoughts since he started seeing his current therapist.  He 
stated that he lived alone and spent most of his time in the 
house, watching television, "puttering around," and playing 
with his son's dog.  


The veteran also reported having continuing symptoms of PTSD, 
which the examiner characterized as significant.  He stated 
that his sleep was quite poor, in that he had nightmares 
almost every night from which he awoke hollering, and that he 
would frequently re-experience the nightmare if he went back 
to sleep.  He reported that he continued to be depressed 
following his hospitalization in 1992, but denied having any 
suicidal thoughts.  He also reported having continuing 
intrusive thoughts and memories about his war experiences and 
worrying about why he had survived when his friends had not.

The mental status examination revealed that the veteran was 
depressed, with mild psychomotor retardation.  The examiner 
provided the opinion that the symptoms of PTSD were 
moderately severe, and that his depression was related to the 
PTSD.

In conjunction with an April 1993 VA medical examination the 
veteran reported having shortness of breath with any 
exertion.  He also reported continuing bleeding and itching 
from hemorrhoids, for which he took Metamucil and a stool 
softener.  He stated that he had worked as a cab driver and 
owned a cab company until 1989, and that he worked as a truck 
driver delivering peaches after that.  Examination revealed 
mild expiratory wheezing and no rectal bleeding.  

The examiner provided the opinion that the service-connected 
pulmonary problems and hemorrhoids were minor in comparison 
to his nonservice-connected disabilities in terms of his 
ability to work.  His nonservice-connected disabilities 
included a myocardial infarction, hypertension, gout, 
diabetes mellitus, and degenerative joint disease.  The 
examiner stated that the pulmonary problems resulted in a 
10 percent loss of the ability to work, and that the 
hemorrhoids had no effect on his ability to work.  Although 
pulmonary function tests were apparently requested, the 
reports of the testing are not of record.





During an April 1994 hearing the veteran testified that he 
was awakened four or five times during the night due to 
bronchial asthma, and that he had difficulty sleeping due to 
PTSD.  He also testified that he was awakened by nightmares 
about the death and injury of his friends during the war, and 
that the dreams would often continue if he was able to go 
back to sleep.  He stated that due to the breathing problems 
and PTSD symptoms he awakened five or six times during the 
night, and that he could not sleep for more than an hour or 
an hour and a half.  He also stated that his employment 
delivering pizzas had ended because he could not go up and 
down steps fast enough due to his shortness of breath.  He 
further stated that his employment had terminated in 1992.

In a January 1997 rating decision the RO granted service 
connection for status post gunshot wound, right foot, and 
assigned a noncompensable disability rating for the disorder.

An April 1997 hospital summary shows that the veteran was 
again hospitalized for the treatment of recurrent major 
depression and PTSD.  He was admitted due to suicidal 
ideation with suicide plans.  He also reported a history of 
four previous suicide attempts, the last one occurring four 
years previously.  He complained of feeling hopeless and 
helpless, having no energy and no motivation, crying spells, 
sleep disturbances, no appetite, and isolation.  

A mental status examination revealed no evidence of dementia, 
a hypoactive activity level, confused thoughts and speech, a 
flat affect, suicidal ideations with a history of suicide 
attempts, and defective memory.  During the hospitalization 
he was provided 14 electroconvulsive shock treatments, with 
significant improvement in his level of depression, and he 
was noted to have memory loss and confusion resulting from 
the treatment.  Although his prognosis was found to be fair 
to good, he was given a GAF score of 21, with the highest 
score in the relevant past of 35.

In conjunction with a November 1997 VA psychiatric 
examination the veteran complained of decreased interest and 
motivation, irritability, withdrawal, difficulty 
concentrating, and suicidal ideation without planning.  He 
also complained of poor sleep, with frequent awakenings and 
recurrent nightmares about his wartime experiences; intrusive 
memories of his friends who were killed during the war; 
exaggerated startle response; avoidance; and difficulty 
experiencing any positive emotions.

The veteran described his daily activities in terms of 
watching television and doing his chores around the house.  
He denied belonging to any organizations or going to church, 
and he had no plans for the future.  The mental status 
examination revealed moderate depression, restricted affect, 
and impaired memory.  As the result of the psychiatric 
evaluation the examiner provided a GAF score of 45, with the 
highest score in the last year of 50.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  




The existence or degree of non-service connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board finds that the veteran's claim for a total 
disability rating is well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
relevant evidence pertaining to the issue consists of VA 
treatment records, the reports of VA examinations in April 
1993 and November 1997, and the veteran's testimony.  The 
Board concludes that all relevant data have been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
a total disability rating based on individual unemployability 
is warranted.  The veteran's service-connected disabilities 
include PTSD, rated as 50 percent disabling; bronchial asthma 
with emphysema, rated as 30 percent disabling; a 
hemorrhoidectomy, rated as 10 percent disabling; and the 
residuals of a gunshot wound to the right foot, rated as 
noncompensable.  The Board finds, therefore, that the 
percentage requirements of 38 C.F.R. § 4.16(a) have been met.

The evidence shows that the veteran has been unemployed since 
at least 1992, that he completed nine years of schooling, and 
that he had no additional education or vocational training.  
The evidence also shows that he has received ongoing 
treatment for his service-connected psychiatric symptoms, 
including recurring depression with suicidal ideation, 
nightmares that occur on a regular basis, disturbed sleep, 
and intrusive memories.  His activities of daily living are 
very limited, in that he remains isolated, has no outside 
activities or interests, and spends his day doing household 
chores and watching television.

In conjunction with the April 1997 hospitalization the 
veteran was given a GAF score of 21, with the highest score 
in the relevant past of 35, which is defined as major 
impairment in several areas, including work, judgment, 
thinking, or mood.  See Cathell v. Brown, 8 Vet. App. 539 
(1996).  

As the result of the November 1997 VA psychiatric examination 
the veteran was given a GAF of 45, which is indicative of 
serious psychiatric symptoms, including having no friends and 
being unable to keep a job. Richard, 9 Vet. App. at 266.  
Although the medical evidence indicates that the veteran has 
nonservice-connected disabilities that also affect his 
employability, those disabilities will be disregarded if his 
service-connected disabilities render him incapable of 
substantial gainful employment.  38 C.F.R. § 4.16.  The Board 
finds that the manifestations of the veteran's service-
connected disorders are sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, and that the evidence supports the assignment of 
a total disability rating based on individual 
unemployability.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As previously stated, it is not clear from the evidence of 
record whether the veteran intended to appeal the RO's 
January 1994 denial of a disability rating in excess of 
50 percent for PTSD and the denial of a disability rating in 
excess of 30 percent for bronchial asthma with emphysema.  
The veteran's representative claims that he is entitled to a 
100 percent schedular disability rating for PTSD.  In 
addition, the veteran has submitted a notice of disagreement 
with the June 1997 denial of a temporary total disability 
rating in accordance with 38 C.F.R. § 4.29 for his 
psychiatric hospitalization from April to June 1997.

To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ascertain whether he intended to appeal 
the January 1994 rating decision in terms 
of the ratings assigned for PTSD and 
bronchial asthma with emphysema.  If the 
veteran indicates that it was his 
intention to appeal the stated issues, 
the RO should undertake all appropriate 
development and re-adjudicate the issues 
of increased ratings for PTSD and 
bronchial asthma, noting the October 1996 
change in the regulation pertaining to 
the evaluation of respiratory disorders.  
38 C.F.R. § 4.96 (1998).  If any benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative a statement of the case 
pertaining to the appealed issue(s).  The 
veteran should then be given the 
opportunity to submit a substantive 
appeal.

2.  The RO should undertake any 
appropriate development pertaining to the 
veteran's entitlement to a temporary 
total disability rating for the 
hospitalization in April through June 
1997, and re-adjudicate that issue.  

If entitlement to a temporary total 
disability rating remains denied, the RO 
should provide the veteran and his 
representative a statement of the case 
pertaining to the denial of a temporary 
total disability rating and give the 
veteran the opportunity to submit a 
substantive appeal.

If the veteran is successful in perfecting an appeal of the 
denial of increased ratings for PTSD and/or bronchial asthma 
or a temporary total disability rating for April through June 
1997, the case should be returned to the Board fir further 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

